

Exhibit 10.1
 
[vitalstream-logo.gif]
 
September 12, 2006
 
Patrick M. Ritto
PO Box 3361
Rancho Santa Fe, CA 92067-3361
 
Dear Patrick,


On behalf of VitalStream, Inc., I am pleased to offer you the exempt position of
Chief Technology Officer (CTO) starting on September 18, 2006. In this capacity
you will report to Philip N. Kaplan, President & Chief Operating Officer.


Base compensation for the position is $190,000 annually ($7,917 per pay period)
with two pay periods per month in accordance with VitalStream’s payroll
practices (see the VitalStream employee manual for additional details).
Additionally, you will be eligible to receive an annual bonus targeted at 30% of
your annual base salary. The bonus criteria would be based on achieving
predetermined goals set by the Company’s Board of Directors or its Compensation
Committee, which for the balance of 2006 will be on a pro rata basis. The actual
amount of bonus payment would take into consideration under or over achievement
of the various components of the bonus criteria and therefore could result in a
payment less than or greater than 30% of your annual base salary.


Management will request that the VitalStream Board of Directors grant to you an
option to purchase 125,000 shares of VitalStream Holdings, Inc. common stock at
an exercise price equal to the closing price of the stock on the date of grant,
with vesting and other terms consistent with Board policy.


The Company will advance to you $15,000 to defray moving expenses that you may
incur in relocating to the Orange County, California area, with the
understanding that if you voluntarily resign from your employment or are
terminated for cause withinone year after your commencement date you are
required to re-pay the company this sum.


It is important to note that our company adheres to the policy of
employment-at-will, which enables either the company or the employee to
terminate employment at any time with or without reason.


Any controversy or claim arising out of, or relating to your employment with the
company or termination of employment, shall be settled by final and binding
arbitration in the city of Irvine, State of California, and governed by the law
in and of the State of California and administered by the American Arbitration
Association under its National Rules for Resolution of Employment Disputes.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court of competent jurisdiction.


The claims covered by this agreement to arbitrate include, but are not limited
to claims for breach of contract, covenant of good faith and fair dealing, wage
claims, wrongful termination in violation of public policy, retaliatory or
constructive discharge, wrongful demotion, discrimination, harassment, or
retaliation prohibited by law, tort claims, claims for violation of public
policy or any other claim of a violation of a legally protected right afforded
by State or Federal law, including, but not limited to, the California Fair
Employment and Housing Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Labor Code.


This agreement to arbitrate excludes claims for normal workers’ compensation
benefits and unemployment insurance benefits. You and VitalStream agree that
neither shall initiate nor file any lawsuit or administrative action (other than
a charge with the National Labor Relation Board, the Equal Employment
Opportunity Commission, or the Department of Fair Employment and Housing) in any
way related to any claim covered by this agreement to arbitrate.


 
 

--------------------------------------------------------------------------------

 
Patrick Ritto
September 12, 2006
Page 2




Your first ninety (90) days of employment at VitalStream are considered an
Introductory Period, and during that period you will accrue holiday pay benefits
described in the Employee Manual, and benefits otherwise required by law. PTO
benefits described in the Employee Manual will begin accruing after the
successful completion of your Introductory Period. Under our current insurance
plan agreement, you will be eligible for health, vision and dental insurance
beginning on the first day of the month following your date of hire.


VitalStream is a multimedia content company. In the ordinary course of business,
VitalStream and its clients handle and display a wide variety of material that
may or may not seem offensive depending on the individual. Therefore, by signing
this letter, you acknowledge and accept that you may be directly or indirectly
exposed to such content as part of your employment at VitalStream, and you
assume the risk of such exposure.


In accordance with VitalStream policy, final confirmation of this employment
offer is contingent upon the successful completion of VitalStream’s Background
Verification process. This offer is also contingent on your reviewing and
signing our standard employee documents, such as our confidentiality and
work-for-hire agreement and employee manual.


This letter shall constitute the entire Agreement between the parties regarding
terms of employment, and shall supersede any and all understandings on this
matter, whether written or oral, and shall not be deemed amended, waived, or
modified unless such amendment, waiver or modification is in writing and signed
by an authorized officer of VitalStream.


Most importantly, we work hard, we have fun, and we plan to continue developing
a world-class content delivery company. I am pleased to have you as part of our
team.


Unless accepted by you, this offer expires at the close of business on Friday,
September 15, 2006. Your acceptance of this offer will be indicated by your
signature below and return to VitalStream. Please return to VitalStream’s Human
Resources department by confidential fax (949) 743-2006 a copy of this letter
signed by you.


Sincerely,
 
VitalStream, Inc.


/s/ Cindy LeBeau


Cindy LeBeau
Human Resources Manager


 

Agreed & Accepted:
Date






/s/ Patrick M. Ritto

--------------------------------------------------------------------------------

9/13/06

--------------------------------------------------------------------------------

Patrick M. Ritto

